EXHIBIT 10.3


AMENDMENT No. 1
TO THE
EXCHANGE AGREEMENT




This AMENDMENT No. 1 TO THE EXCHANGE AGREEMENT is entered into as of February 6,
2018 among Hamilton Lane Incorporated (the “Corporation”), Hamilton Lane
Advisors, Inc., Hamilton Lane Advisors, L.L.C. (the “Company”), HL Management
Investors, LLC, HLA Investments, LLC and Mario L. Giannini. Capitalized terms
used herein but not otherwise defined herein shall have the meaning ascribed to
them in that certain Exchange Agreement as of March 6, 2017, by and among the
Corporation, Hamilton Lane Advisors, Inc., the Company, Hamilton Lane Advisors,
L.L.C., HL Management Investors, LLC, HLA Investments, LLC and the other persons
and entities party thereto (the “Exchange Agreement”).


WHEREAS, the Exchange Agreement contemplates exchanges from time to time of
Class B units and Class C units of the Company for a corresponding number of
shares of common stock of the Corporation or, at the election of the
Corporation, for cash;


WHEREAS, the parties hereto constitute the parties sufficient to approve an
amendment to the Exchange Agreement pursuant to Section 4.14 of the Exchange
Agreement;


WHEREAS, the parties hereto wish to amend the Exchange Agreement to further
facilitate such cash settlements;


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:


1.
The definition of “Cash Settlement” in Section 1.1 of the Exchange Agreement is
hereby amended and restated to read in its entirety as follows:



“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (x) the number of shares of Class A Common Stock that
would otherwise be delivered to a Company Unitholder in an Exchange pursuant to
Section 2.1, multiplied by (y) the price per share, net of underwriting
discounts and commissions, at which Class A Common Stock is issued by the
Corporation in an underwritten offering or block trade commenced in anticipation
of the applicable Exchange for purposes of providing liquidity for Company
Unitholders (a “Liquidity Offering”); or (z) if no such Liquidity Offering in
which the Exchanging Company Unitholder participates occurs within 60 days after
the receipt of the Exchange Notice, the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
U.S. securities exchange or automated or electronic quotation system on which
the Class A Common Stock trades, as reported by The Wall Street Journal or its
successor, for each of the three (3) consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to the Exchange Date, in
each case subject to appropriate


1



--------------------------------------------------------------------------------





and equitable adjustment for any stock splits, reverse splits, stock dividends
or similar events affecting the Class A Common Stock. If the Class A Common
Stock no longer trades on a securities exchange or automated or electronic
quotation system, then the amount specified in clause (y) shall be determined in
good faith by a committee of the Board composed of a majority of the directors
of the Corporation that do not have an interest in the Company Exchangeable
Units and shares of Class B Common Stock being Exchanged.


2.
Except as explicitly modified by Section 1, the other provisions, term and
conditions of the Exchange Agreement are and will remain in full force and
effect. On and after the Effective Date, each reference in the Exchange
Agreement to "this Agreement," "the Agreement," "hereunder," "hereof," "herein,"
or words of like import, and each reference to the Exchange Agreement in any
other agreements, documents, or instruments executed and delivered pursuant to,
or in connection with, the Existing Agreement, will mean and be a reference to
the Exchange Agreement as amended by this Amendment.



* * *








2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.
                    
HAMILTON LANE INCORPORATED
 
 
 
 
By:
/s/ Mario Giannini 
 
 
Name: Mario Giannini
 
 
Title: Chief Executive Officer
 
 
 
 
HAMILTON LANE ADVISORS, L.L.C.
 
 
 
 
By:
/s/ Mario Giannini
 
 
Name: Mario Giannini
 
 
Title: Chief Executive Officer
 
 
 
 
HAMILTON LANE ADVISORS, INC.
 
 
 
 
By:
/s/ Mario Giannini
 
 
Name: Mario Giannini
 
 
Title: President
 
 
 
 
HLA INVESTMENTS, LLC
 
By:
HRHLA, LLC, its managing member
 
 
 
 
By:
/s/ Hartley Rogers
 
 
Name: Hartley Rogers
 
 
Title: Manager
 
 
 
 
HL MANAGEMENT INVESTORS, LLC
 
 
 
 
By:
/s/ Hartley Rogers
 
 
Name: Hartley Rogers
 
 
Title: Manager
 
 
 
 
/s/ Mario Giannini
 
Mario Giannini
 










